DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract of the disclosure is objected to because the number of words is greater than 150.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/178,097. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Application No. 17/178,097
Instant Application
1. A laser processing system, comprising: 
a processing machine for performing laser processing on a processing target using a laser beam according to a predetermined processing design; 



a setting module for preparing a processing recipe comprising a plurality of set values for testing of processing parameters for controlling a quality value of a predetermined quality item; 


a controller for repeatedly performing first test processing for the processing target in multiple implementation rounds by driving the processing machine by selectively using any one of the set values for testing as the set value of the processing parameters according to a predetermined order; and 

an analysis module for analyzing each of results of the first test processing and individually measuring a quality value of each of the results of the first test processing, and selecting, among the set values for testing, a set value for testing used in a specific implementation round of the first test processing, at which the quality value that most satisfies predetermined reference quality is measured, as a set value for mass production of the processing parameters.


6. The laser processing system according to claim 1, wherein the setting module divides the processing design into a plurality of processing units having identical or different processing shapes according to a processing shape of the processing design, and individually prepares the processing recipe for each of the processing units according to a processing shape of each of the processing units.
1. A laser cutting system, comprising: 
a processing machine provided to perform laser cutting on a processing target using a laser beam according to a predetermined processing design to divide the processing target to form a product having a shape corresponding to the processing design; 
a setting module for preparing, according to predetermined processing conditions, a process recipe comprising a plurality of set values for testing of processing parameters that affect a quality value of laser cutting processing; 

a controller for repeatedly performing first test cutting processing on the processing target in multiple implementation rounds by driving the processing machine by selectively using any one of the set values for testing as a set value of the processing parameters according to a predetermined order: and 

an analysis module for analyzing each of results of the first test cutting processing and individually measuring a quality value of each of the results of the first test cutting processing, and selecting, among the set values for testing, a set value for testing used in a specific implementation round of the first test cutting processing, at which the quality value that most satisfies predetermined reference quality is measured, as a set value for mass production of the processing parameters.
2. The laser processing system according to claim 1, further comprising an input module provided to input at least one of the processing design and the reference quality.
2. The laser cutting system according to claim 1, further comprising an input module provided to input at least one of the processing design and the reference quality.
3. The laser processing system according to claim 2, wherein the setting module sets the set values for testing according to predetermined setting criteria, wherein the setting criteria comprise a minimum set value that is a smallest absolute value among the set values for testing, a maximum set value that is a largest absolute value among the set values for testing, and a unit interval of the set values for testing.
3. The laser cutting system according to claim 2, wherein the setting module sets the set values for testing according to predetermined setting criteria, wherein the setting criteria comprise a minimum set value that is a smallest absolute value among the set values for testing, a maximum set value that is a largest absolute value among the set values for testing, and a unit interval of the set values for testing.
4. The laser processing system according to claim 3, wherein the input module is provided to input at least one of the minimum set value, the maximum set value, and the unit interval.
4. The laser cutting system according to claim 3, wherein the input module is provided to input at least one of the minimum set value, the maximum set value, and the unit interval.
5. The laser processing system according to claim 1, wherein, when the reference quality is a reference quality value, the analysis module selects, as the set value for mass production, a set value for testing used in a specific implementation round of the first test processing, at which the quality value having a smallest error based on the reference quality value among the set values for testing is measured, and when the reference quality is within a reference quality range, the analysis module selects, as the set value for mass production, a set value for testing used in a specific implementation round of the first test processing, at which the quality value having a smallest error based on a median of the reference quality range among the set values for testing is measured.
5. The laser cutting system according to claim 1, wherein, when the reference quality is a reference quality value, the analysis module selects, among the set values for testing, a set value for testing used in a specific implementation round of the first test cutting processing, at which the quality value having a smallest error based on the reference quality value is measured, as the set value for mass production, and when the reference quality is within a reference quality range, the analysis module selects, among the set values for testing, a set value for testing used in a specific implementation round of the first test cutting processing, at which the quality value having a smallest error based on a median of the reference quality range is measured, as the set value for mass production.


Claim 1 of Application No. 17/178,097 teaches claim 1 of the Instant Application but does not explicitly disclose a predetermined processing design to divide the processing target to form a product having a shape corresponding to the processing design.
However, claim 6 of Application No. 17/178,097 discloses wherein the setting module divides the processing design into a plurality of processing units having identical or different processing shapes according to a processing shape of the processing design, and individually prepares the processing recipe for each of the processing units according to a processing shape of each of the processing units.  While claims are not identical, claims of the Application ‘097 discloses the claimed elements of the instant application as indicated above, and it is further noted that the claim variations/variants of the instant application are deemed obvious variants of Application ‘097. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to consider different processing shapes, as taught by Application ‘097, as forming a product shape, as required in claim 1 of the Instant Application, because each of the different shapes is developed based on a processing shape of the processing design (claim 6 of Application ‘097).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…comprising a plurality of set values for testing of processing parameters that affect a quality value of laser cutting processing…. using any one of the set values for testing as a set value of the processing parameters according to a predetermined order…” (lines 6-7 and 9-10).  Lines 6-7 suggests that the purpose of the claimed “set values” is they are used “for testing of processing parameters;” however, lines 9-10 suggests there are two claimed structure elements—“set values for testing” and “a set value of the processing parameters.”  It is unclear if the Applicant intended for “processing parameters” to be a functional limitation or a structural limitation.   Referencing page 23 of the Specification, the limitation in lines 6-7 will be interpreted as a structural limitation, i.e., “comprising processing parameters, each processing parameter comprising a plurality of set values for testing 
The term “mass production” in claims 1, 5-7, 9-10, and 12-13 is a relative term which renders the claim indefinite. The term “mass production” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to how much production is required in for a production process to be considered a mass production process.  For the purpose of the examination, the term “mass production” will be interpreted as meaning that a “production” process is present.
Claim 1 recites “…selecting, among the set values for testing, a set value for testing used in a specific implementation round of the first test cutting processing, at which the quality value that most satisfies predetermined reference quality is measured…” (lines 14-16).  It is unclear which criteria is being used for a selection process to determine which quality value “most satisfies” the reference quality.  Although page 2 of the Specification mentions this determination method, it is unclear which selection process is being used for a selection based on what “most satisfies” a “predetermined reference quality.”  For the purpose of the examination, the limitation will be interpreted as “…selecting, among the set values for testing, a set value for testing used in a specific implementation round of the first test cutting processing, at which the quality value that 
Claim 2 recites “further comprising an input module provided to input at least one of the processing design and the reference quality.”  However, claim 1 recites “a predetermined processing design” and “a predetermined reference quality.”  It is unclear if the processing design and the reference quality are meant to be “predetermined,” i.e., determined prior to use, or are meant to be “determined,” i.e., determined during use.  For the purpose of the examination, the limitation “predetermined” will be interpreted broadly as allowing an operator to determine the referenced quantities during use and that, conversely, a predetermined value is considered to be inputted.
Claim 6 recites “…, wherein, when a rectangular product having a predetermined width and length is manufactured, a processing shape…”  It is noted that the conditional step of the product being a “rectangular product” is not positively recited. Thus, claim 6 does not positively recite the condition precedent (i.e. the product being a rectangular product).  Since the recited “when” condition does not need not be satisfied to meet the claim, the recited limitations of claim 6 need not be satisfied in order to meet the requirements of claim. As such, the examiner does not need to present evidence establishing the obviousness of the conditional "when” condition of claim 6, because it is not required to be performed under the broadest reasonable interpretation of the claim.  For the purpose of the examination, the limitation will be interpreted as “…wherein, 
	Claim 8 recites “a processing unit.”  However, claim 6 recites “a plurality of processing units.”  It is unclear if the “processing unit” in claim 8 is one of the “processing units” of claim 6 or a new processing unit.  For the purpose of the examination, the limitation will be interpreted as “wherein the analysis module determines that at least one of the s having a quality value satisfying the reference quality among the processing units is good, or determines that the at least one processing unit having a quality value that does not satisfy the reference quality among the processing units is defective.”
Claim 9 recites the limitation "wherein the analysis module reselects a new set value for mass production from the process recipe for the processing unit that has been determined to be defective among the processing units.”  There is insufficient antecedent basis for the limitations “the process recipe” and “the processing unit” in the claim.  Although Claim 1 recites a “process recipe,” there is no indication in claim 1 that the plurality of processing units (recited in claim 6) each have their own process recipe.  Meanwhile, claim 7 recites the process for determining that a processing unit is defective, but a “processing unit that has bee determined to be defective” is not positively recited.  In other words, it is not clear that the claims require a defective processing unit (although claim 9 implies that a defective processing unit “has been determined”).  Moreover, it is unclear why the controller would apply the “set value for mass production,” when claims 1 and 5 require the analysis module to perform this function.  Finally, it is unclear in claim 9 why “the new set value for mass production” is selected from the “process recipe…that has been determined to be defective…”  If this step was in fact carried out, it appears that the system would produce defective parts.  Since there is no way of determining the requisite degree of the limitations in claim 9, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
	Claim 10 recites “the quality value matches the set value for testing.”  There is insufficient antecedent based for this limitation in the claim.  Specifically, claim 1 recites a “set value for testing” and a “quality value,” but there is no indication that these values match.  In fact, claim 1 appears to suggest that the “quality value” is the “result” of testing a “set value” from one of the laser parameters.  In view of the Specification, the examiner understood the quality value to be the kerf width, and the “set value” to be various parameters for setting the laser (as shown in figs. 7 and 9).  Thus, it is unclear how these values are intended to “match.”  Additionally, claim 10 requires selecting “the set value for mass production among the quality values.”  The examiner understood from claim 1 that the “set value for mass production” came from the processing parameters (not the quality values/ outputs).  Moreover, claim 10 requires “a quality value satisfying reference quality as a next rank of a quality value.”  Although the term “rank” has a defined meaning in the art and in mathematics, e.g., the “rank of a matrix,” it is unclear what the Applicant intends to claim in requiring a “rank of a quality value.”  Finally, claim 10 has the same difficulty in understanding at that stated in the previous rejection for claim 9, where it appears that the “set value for mass production” is being selected from a defective processing unit, which is unclear.  Since there is no way of determining the requisite degree of the limitations in claim 10, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
	Claim 11 recites “a plurality of processing parameters” but it is unclear if these processing parameters are the same parameters recited in claim 1 or new parameters.  Additionally, claim 11 recites “individually comprised,” but it is unclear what this limitation is intended to mean.  The term “comprised” means “required” but open-ended such that more limitations can be added.  It is unclear then how the word “individually” is intended to modify the term “comprised” (no mention is made of this type of construction in the MPEP).  For the purpose of the examination, the limitation “individually comprised” will be interpreted as meaning “individually tested.”
	Claims 3-5, 7, and 12-13 are rejected based on their dependency to claim 1.
Claim Interpretation
Claims 1-13 recite a “setting module,” an “analysis module,” and an “input module.”  The term “module” is not interpreted as a substitution for means but as an term in computing and engineering that connotes a module for software or hardware (for more information, please see the Wiki entry for “module”).  As a result, the 35 USC 112(f) authority was not invoked for interpreting the claimed “modules.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (JP-2002239760-A, referencing foreign version for drawings and provided English translation for written disclosure) in view of Wen et al. (US-20090308854-A1).
Regarding claim 1, Imai teaches a laser cutting system (“method and device for determining machining condition of laser beam machining device,” title; “the laser processing head 20 in each of the X and Y directions to cut the work W into a desired shape,” para 0016), comprising: 
a processing machine (laser oscillation unit 70, laser processing head 20, and nozzle 21, fig. 1) provided to perform laser cutting on a processing target (“the work W is irradiated from the laser processing head 20 through the nozzle 21,” para 0016) using a laser beam (“A laser beam is output from 70,” para 0016) according to a predetermined processing design (“shape,” para 0016) to divide the processing target (“line positions of the work W,” para 0022) having a shape corresponding to the processing design (“to cut the work W into a desired shape,” para 0016); 
a setting module (algorithm shown in fig. 6; described para 0036) for preparing, according to predetermined processing conditions (determines optimum processing conditions based on “plate thickness,” paras 0004 and 0024) a process recipe (not explicitly disclosed) comprising processing parameters (“’Laser output,’ ‘Pulse duty ratio,’ ‘Pulse frequency,’ ‘Assist gas pressure,’ ‘Lens focal length,’ etc. While changing the speed stepwise,” para 0024), each processing parameter comprising a plurality of set values (F_min and F_max is taught for speed, para 0028; S1, S2, and S3 is taught for laser power, D1, D2, and D3 is taught for the pulse duty ratio, H1, H2, H3, is taught for the pulse frequency, para 0036; “values” for gas pressure and lens focal length are taught in para 0010) for testing (“a method for determining the processing conditions of the laser processing machine, in which the processing and the determination of the range are repeated a required number of times while appropriately selecting the processing conditions desired to be optimized and changing the respective values,” para 0010) that affect a quality value of laser cutting processing (“Here, ‘workable’ means that the laser beam penetrates through the material and can be separated by a cutting line, and the cutting width is uniform,” para 0026); 
a controller (NC apparatus 60, fig. 1) for repeatedly (paras 0009-0010) performing first test cutting processing (“a method for determining the processing conditions of a laser processing machine, which does not include the processing speed,” para 0009; changing the processing conditions, except for the processing speed is construed as the claimed “first cutting processing;”) on the processing target (work W, fig. 1) in multiple implementation rounds (construed as three rounds for the laser power, three rounds for the pulse duty ratio and three rounds for the pulse frequency, fig. 7) by driving the processing machine (axis drive unit 90, fig. 1) by selectively using any one of the set values for testing as a set value of the processing parameters according to a predetermined order (algorithm as shown in fig. 7 for steps S11, S13, and S15; construed as ascending order, para 036): and 
an analysis module (imaging control unit 100, fig. 1) for analyzing each of results of the first test cutting processing (“analyzes the cutting status of the obtained work W,” para 0016) and individually measuring a quality value of each of the results of the first test cutting processing (process for determining a “workable” cut, explained in paras 0026 and 0027 and shown at the bottom of fig. 4; use of imaging is explained para 0023), and selecting, among the set values for testing (S1, S2, S3, D1, D2, D3, H1, H2, and H3, para 0036), a set value for testing used in a specific implementation round of the first test cutting processing (please see fig. 7, which shows the algorithm and corresponding loops for how these values are selected; the incremental steps S22, S24, and S26 are construed the claimed “implementation round”), at which the quality value that satisfies predetermined reference quality (“workable,” para 0026) is measured (bottom of fig. 4; explained paras 0026-0027), as a set value for mass production of the processing parameters (“the combination of the processing conditions having the largest F range, "S_opt2", "D_opt2", and "H_opt2" is set as the optimum condition,” para 0042).
Imai, figs. 1, 4, and 6-7

    PNG
    media_image1.png
    745
    1047
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    731
    1049
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    663
    616
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    742
    304
    media_image4.png
    Greyscale


Imai does not explicitly disclose a process recipe.
However, in the same field of endeavor of laser cutting, Wen teaches a process recipe (“lookup table of laser processing recipes can be established from theoretical calculations, from trial an error by an operator,” para 0042).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Imai to include, a lookup table of laser processing recipes, in view of the teachings of Wen, by using a lookup table of laser processing recipes based on the thickness of the work piece, as taught by Wen, that listed the range of values for the laser output, pulse duty ratio, pulse frequency, assist gas pressure, lens focal length, and processing speeds, as taught by Imai, in order to use a laser processing recipe, which was selected based on the thickness of the work piece, for the advantage of using an automated systematic recipe variation process with post process testing, because variations are not constant from work piece to work piece, but by using an automated process, a consistent quality of laser quality micromachined features is provided from work piece to work piece (Wen, paras 0004-0010; Imai teaches the difficulty of variable workpieces, para 0004, and an “orthogonal table,” para 0047).
Regarding claim 2, Imai teaches the invention as described above as well as further comprising an input module (not explicitly disclosed) provided to input at least one of the processing design (“desired shape,” para 0016) and the reference quality (“workable,” para 0026).  Imai does not explicitly disclose further comprising an input module.
However, in the same field of endeavor of laser cutting, Wen teaches further comprising an input module (operator interface 56, fig. 1).

Wen, fig. 1

    PNG
    media_image5.png
    349
    557
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Imai to include, an operator interface, in view of the teachings of Wen, by adding a separate human interface computer 56, as taught by Wen, that was connected to the NC device 60, as taught by Imai, in order to use a separate operator interface that directly indirectly communicated with one or more systems, for the advantage of using an automated systematic recipe variation process with post process testing, because by using an automated process, operator errors are reduced (Wen, paras 0004-0010 and 0034; Wen teaches an automatic system that uses an autoloader 14 and a system controller 26 in addition to a separate human interface computer 56, fig. 1; Imai teaches the difficulty of a process that depends of the experience and the ability of the person in charge, para 0005).
	Regarding claim 3, Imai teaches wherein the setting module sets the set values for testing according to predetermined setting criteria (fig. 6), 
wherein the setting criteria comprise a minimum set value that is a smallest absolute value among the set values for testing (S1, D1, and H1, which are the smallest values for the laser output, pulse duty ratio, and the pulse frequency para 0036; power, pulse duty ratio, and pulse frequency are always positive values, i.e., |S1|=S1), a maximum set value that is a largest absolute value among the set values for testing (S3, D3, and H3, para 0036), and a unit interval of the set values for testing (the values, S3-S2, S2-S1; D3-D2, D2-D1; H3-H2, and H2-H1 are construed as the claimed “unit interval”) .
Regarding claim 4, Imai teaches the invention as described above as well as wherein the input module (not explicitly disclosed) is provided to input at least one of the minimum set value, the maximum set value, and the unit interval (S1-S3, D1-D3, and H1-H3 are inputted in step S1, fig. 6; described para 0036).  Imai does not explicitly disclose the input module.
However, in the same field of endeavor of laser cutting, Wen teaches the input module (operator interface 56, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Imai to include, an operator interface, in view of the teachings of Wen, by adding a separate human interface computer 56, as taught by Wen, that was connected to the NC device 60, as taught by Imai, in order to use a separate operator interface that directly indirectly communicated with one or more systems, for the advantage of using an automated systematic recipe variation process with post process testing, because by using an automated process, operator errors are reduced (Wen, paras 0004-0010 and 0034; Wen teaches an automatic system that uses an autoloader 14 and a system controller 26 in addition to a separate human interface computer 56, fig. 1; Imai teaches the difficulty of a process that depends of the experience and the ability of the person in charge, para 0005).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (JP-2002239760-A, referencing foreign version for drawings and provided English translation for written disclosure) in view of Wen et al. (US-20090308854-A1) as applied to claim 1 above and further in view of Park et al. (KR-100788438-B1, referencing foreign version for drawings and provided English translation for written disclosure) as well as Li et al. (CN-102463412-B, referencing foreign version for drawings and provided English translation for written disclosure).
Imai teaches the invention as described above but does not explicitly disclose wherein, when the reference quality is a reference quality value, the analysis module selects, among the set values for testing, a set value for testing used in a specific implementation round of the first test cutting processing, at which the quality value having a smallest error based on the reference quality value is measured, as the set value for mass production, and when the reference quality is within a reference quality range, the analysis module selects, among the set values for testing, a set value for testing used in a specific implementation round of the first test cutting processing, at which the quality value having a smallest error based on a median of the reference quality range is measured, as the set value for mass production. 
However, in the same field of endeavor of laser cutting, Park teaches wherein, when the reference quality is a reference quality value (D1, fig. 2; “the cutting width (D1) at the cutting unit 161 is used as a reference value,” middle of page 3), the analysis module selects, among the set values for testing, a set value for testing used in a specific implementation round of the first test cutting processing (“the method for adjusting the beam width is to increase or decrease the laser power to control, or there is used a method for controlling to move the radiation distance of the laser in the vertical direction,” middle of page 3; construed as changing the laser power and the focal distance), at which the quality value having a smallest error based on the reference quality value is measured (“the adjustment value becomes determined by the proportion of the error range for the reference value,” middle of page 3; construed such that the laser power or the focal distance is adjusted in proportion of the error so that the error is minimized to be zero, i.e. to the desired cutting width D1, referring to fig. 6), as the set value for mass production (“adjustment value,” middle of page 3).

Park, figs. 2 and 6

    PNG
    media_image6.png
    632
    529
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    448
    522
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Imai to include, an error range for a cutting width and determining an adjustment value for the laser power or focal distance in proportion to the error range, in view of the teachings of Park, by measuring the errors based on a cutting width D1, as taught by Park, in the process for determining a “workable” cut, as taught by Imai, in order to compensate for a density difference in a workpiece, which decreases the surface accuracy of the workpiece and will cause a cut width to vary, requiring then a separate grinding process, which lowers productivity and complicates the machining operation (Park, bottom of page 1, top of page 2).
Imai/Wen/Park do not explicitly disclose when the reference quality is within a reference quality range, the analysis module selects, among the set values for testing, a set value for testing used in a specific implementation round of the first test cutting processing, at which the quality value having a smallest error based on a median of the reference quality range is measured, as the set value for mass production. 
However, in the same field of endeavor of laser cutting, Li teaches when the reference quality is within a reference quality range (“The above-mentioned basis for judging whether the optimal parameter value combination conforms to the process quality is judged by a plurality of characteristic parameters. The characteristic parameters include the width of the cutting line, the size of the heat-affected zone, the size of the circle of the cutting edge, whether the cutting line is cut or not, and whether the cutting line is uniform or not,” bottom of page 6; construed as being a range of variables that are considered), the analysis module selects, among the set values for testing, a set value for testing used in a specific implementation round of the first test cutting processing (laser power and focal depth are adjusted, bottom of page 4), at which the quality value having a smallest error based on a median of the reference quality range is measured, as the set value for mass production (“The fixed focal length is the intermediate value of the candidate numerical range, and the laser power is adjusted to the minimum removal capability, and is set to the middle value of the candidate range of the laser power,” bottom of page 5; either the “intermediate value” or the “middle” are construed as being the claimed median).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Imai to include, an intermediate or middle value, in view of the teachings of Li, by using a middle value of a candidate value range, as taught by Li, in the process for determining conditions for a “workable” cut, as taught by Imai, because an optimal parameter value combination that meets process quality requirements can be obtained by using the middle value of an upper and lower limit, and the choice of laser parameters is an important key to providing a good cut surface quality but the laser parameters of the process are numerous, so there is a need for an efficient analytical method to find the best combination of parameters in order to produce the best quality products (Li, page 1).
Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (JP-2002239760-A, referencing foreign version for drawings and provided English translation for written disclosure) in view of Wen et al. (US-20090308854-A1) as applied to claim 1 above and further in view of Park et al. (KR-100788438-B1, referencing foreign version for drawings and provided English translation for written disclosure).
Regarding claim 6, Imai teaches the invention as described above but does not explicitly disclose wherein, a rectangular product having a predetermined width and length is manufactured, a processing shape of the processing design is defined by a cutting line forming a rectangular closed loop that matches an outline of the product, the setting module divides the processing design into a plurality of processing units each comprising any one of a plurality of unit linear sections constituting the cutting line, the controller selectively performs first test cutting processing on a specific processing unit among the processing units, and the analysis module analyzes results of the first test cutting processing for the specific processing unit and selects a common set value for mass production for the processing units (although Imai teaches “X and Y directions,” para 0016 and a “hooked corner shape that bends at a right angle,” para 0048, Imai does not explicitly disclose a rectangular product).
However, in the same field of endeavor of laser cutting, Park teaches wherein, a rectangular product having a predetermined width and length is manufactured (fig. 5), a processing shape of the processing design is defined by a cutting line forming a rectangular closed loop that matches an outline of the product (cut part 161, fig. 5), 
the setting module divides the processing design into a plurality of processing units (test zones 165, fig. 5) each comprising any one of a plurality of unit linear sections constituting the cutting line (test zones 163 along the cut part 161, fig. 5), 
the controller selectively performs first test cutting processing on a specific processing unit among the processing units (each of the beam holes 165 in the test zones 163; these beam holes are compared with a cutting width D1, top of page 3, shown in fig. 6), and 
the analysis module analyzes results of the first test cutting processing for the specific processing unit and selects a common set value for mass production for the processing units (“the adjustment value becomes determined by the proportion of the error range for the reference value,” middle of page 3; “setting” based on determining the “density of the test section 163,” bottom, page 2).
Park, fig. 5

    PNG
    media_image8.png
    529
    524
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Imai to include, individual test zones 165 along a rectangular part 161, in view of the teachings of Park, by comparing the diameter of a beam hole produced by a laser with a desired cutting width in each of the test zones 165, as taught by Park, where the slits 1-10, as taught in fig. 4 by Imai, each corresponded with an individual test zone of a cutout part in order to compensate for density differences in a workpiece, which decrease the surface accuracy of the workpiece and will cause a cut width to vary, requiring then a separate grinding process, which lowers productivity and complicates the machining operation (Park, bottom of page 1, top of page 2).
	Regarding claim 7, Imai teaches wherein the controller (NC device 60, fig. 1) drives the processing machine by selectively using the common set value for mass production for the processing units to perform second test cutting processing on the processing units (“the machining speed is changed stepwise under the set machining conditions, machining is performed each time,” top of page 0009; S17-S20 loop, fig. 7; changing the cutting speeds based on the machining conditions is construed as the claimed “second test cutting processing”), and 
the analysis module analyzes results of the second test cutting processing for each of the processing units, individually measures a quality value for each of the processing units, and individually determines whether each of the processing units is defective (process shown in fig. 4; in fig. 4, F1-F3 and F9-F10 are construed as being “defective”).
Regarding claim 8, Imai teaches wherein the analysis module (imaging control unit 100, fig. 1) determines that at least one of the processing units (not explicitly disclosed) having a quality value satisfying the reference quality among the processing units is good (“workable,” para 0026; F4-F8, shown in fig. 4; process for using imaging is taught in para 0023), and determines that the at least one processing unit having a quality value that does not satisfy the reference quality among the processing units is defective (F1-F3 and F9-F10, fig. 4).
Imai does not explicitly disclose processing units.
However, in the same field of endeavor of laser cutting, Park teaches processing units (test zones 165, fig. 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Imai to include, individual test zones 165, in view of the teachings of Park, by comparing the diameter of a beam hole produced by a laser with a desired cutting width in each of the test zones 165, as taught by Park, where the slits 1-10, as taught in fig. 4 by Imai, each corresponded with an individual test zone of a cutout part in order to compensate for density differences in a workpiece, which decrease the surface accuracy of the workpiece and will cause a cut width to vary, requiring then a separate grinding process, which lowers productivity and complicates the machining operation (Park, bottom of page 1, top of page 2).
Regarding claim 9, Imai teaches wherein the analysis module reselects a new set value for mass production from the process recipe (not explicitly disclosed) for the processing unit (not explicitly disclosed) that has been determined to be defective among the processing units (in fig. 7, after completing the loops for changing the processing speed, S17-S20, the processing conditions S21-S26 are changed; this process is shown in fig. 5; in fig. 5(a), F1-F2 and F6-7F7 were found to be defective), and 
the controller applies the new set value for mass production to the processing unit determined to be defective (“while changing each value of a proper number of selected processing conditions to be optimized,” para 0029), instead of the previously selected set value for mass production (fig. 7 shows the index increasing, construed such that previous values are not selected), and performs the second test cutting processing on the processing units again (in figs. 5(b) and 5(c), the testing of the processing speed is repeated).  Imai does not explicitly disclose the process recipe for the processing unit.
Imai, fig. 5

    PNG
    media_image9.png
    693
    438
    media_image9.png
    Greyscale

However, in the same field of endeavor of laser cutting, Wen teaches a process recipe (“lookup table of laser processing recipes can be established from theoretical calculations, from trial an error by an operator,” para 0042).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Imai to include, a lookup table of laser processing recipes, in view of the teachings of Wen, by using a lookup table of laser processing recipes based on the thickness of the work piece, as taught by Wen, that listed the range of values for the laser output, pulse duty ratio, pulse frequency, assist gas pressure, lens focal length, and processing speeds, as taught by Imai, in order to use a laser processing recipe, which was selected based on the thickness of the work piece, for the advantage of using an automated systematic recipe variation process with post process testing, because variations are not constant from work piece to work piece, but by using an automated process, a consistent quality of laser quality micromachined features is provided from work piece to work piece (Wen, paras 0004-0010; Imai teaches the difficulty of variable workpieces, para 0004, and an “orthogonal table,” para 0047).
Imai/Wen do not explicitly disclose processing units.
However, in the same field of endeavor of laser cutting, Park teaches processing units (test zones 165, fig. 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Imai to include, individual test zones 165, in view of the teachings of Park, by comparing the diameter of a beam hole produced by a laser with a desired cutting width in each of the test zones 165, as taught by Park, where the slits 1-10, as taught in fig. 4 by Imai, each corresponded with an individual test zone of a cutout part in order to compensate for density differences in a workpiece, which decrease the surface accuracy of the workpiece and will cause a cut width to vary, requiring then a separate grinding process, which lowers productivity and complicates the machining operation (Park, bottom of page 1, top of page 2; Wen teaches recipes for “individual target locations,” para 0037).
	Regarding claim 10, Imai teaches wherein the setting module inputs a quality value of each of results of the first test cutting processing to the process recipe so that the quality value matches the set value for testing used at a specific implementation round of the first test cutting processing at which the quality value is measured (construed as fig. 5(a), where the quality values are construed as the results for F1-F7, which shows which results are “workable” or not “workable”), and 
when there is the processing unit (not explicitly disclosed) that has been determined to be defective, the analysis module reselects (in fig. 5(b), the processing speeds F1-F7 are reselected), as the new set value for mass production for the processing unit that has been determined to be defective, a quality value satisfying reference quality as a next rank of a quality value matching a set value for testing previously selected as the set value for mass production among the quality values (in fig. 5(b), the results for F2 and F6-F7 were found to be “workable;” in fig 5(a), these speeds were found not to be workable).
Imai does not explicitly disclose the processing unit.
However, in the same field of endeavor of laser cutting, Park teaches the processing unit (test zones 165, fig. 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Imai to include, individual test zones 165, in view of the teachings of Park, by comparing the diameter of a beam hole produced by a laser with a desired cutting width in each of the test zones 165, as taught by Park, where the slits 1-10, as taught in fig. 4 by Imai, each corresponded with an individual test zone of a cutout part in order to compensate for density differences in a workpiece, which decrease the surface accuracy of the workpiece and will cause a cut width to vary, requiring then a separate grinding process, which lowers productivity and complicates the machining operation (Park, bottom of page 1, top of page 2).
Regarding claim 11, Imai teaches wherein the setting module (fig. 6) prepares the process recipe (not explicitly disclosed) so that a set value for testing of each of a plurality of processing parameters (S1-3, D1-D3, and H1-H3 is inputted in step S1, fig. 6; described para 0036) for controlling the quality value (“workable,” para 0026) is individually tested (in fig. 7, each of the three loops S21-S27 is done iteratively; construed such that each of the conditions is tested individually).  Imai does not explicitly disclose the process recipe.
However, in the same field of endeavor of laser cutting, Wen teaches the process recipe (“lookup table of laser processing recipes can be established from theoretical calculations, from trial an error by an operator,” para 0042).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Imai to include, a lookup table of laser processing recipes, in view of the teachings of Wen, by using a lookup table of laser processing recipes based on the thickness of the work piece, as taught by Wen, that listed the range of values for the laser output, pulse duty ratio, pulse frequency, assist gas pressure, lens focal length, and processing speeds, as taught by Imai, in order to use a laser processing recipe, which was selected based on the thickness of the work piece, for the advantage of using an automated systematic recipe variation process with post process testing, because variations are not constant from work piece to work piece, but by using an automated process, a consistent quality of laser quality micromachined features is provided from work piece to work piece (Wen, paras 0004-0010; Imai teaches the difficulty of variable workpieces, para 0004, and an “orthogonal table,” para 0047).
Regarding claim 12, Imai teaches wherein, when the first test cutting processing is performed (three loops S21-S27, fig. 7), for each of remaining processing parameters except for a specific processing parameter among the processing parameters (“assist gas pressure, lens focal length,” para 0046), the controller uses a predetermined default set value as a set value of each of the remaining processing parameters (“values such as…an assist gas pressure, and a lens focal length,” para 0010; the values for the assist gas pressure and the lens focal length, while the laser output, pulse duty ratio, and pulse frequency are tested, are construed as the claimed “default set value”), and selectively uses any one set value for testing among set values for testing of the specific processing parameter as a set value of the specific processing parameter (in fig. 7, each of the three loops S21-S27 is done iteratively; construed such that each value of the laser output, pulse duty ratio, and pulse frequency is selectively used), and 
the analysis module identifies which of the processing parameters is associated with the set value for mass production when results of the first test cutting processing are analyzed and the set value for mass production is selected (“the combination of the processing conditions having the largest F range, "S_opt2", "D_opt2", and "H_opt2" is set as the optimum condition,” para 0042).
Regarding claim 13, Imai teaches wherein, when the second test cutting processing is performed (changing in the processing speeds, fig. 4), the controller uses the set value for mass production as a set value of a specific processing parameter associated with the set value for mass production among the processing parameters (as shown in figs. 5 and 7, a set value is used for the laser output, pulse duty ratio, and the pulse frequency, while the cutting speeds are each tested), and uses a predetermined default set value of each of the remaining processing parameters (“assist gas pressure, lens focal length,” para 0046) as a set value of each of remaining processing parameters except for the specific processing parameter (“values such as…an assist gas pressure, and a lens focal length,” para 0010; the values for the assist gas pressure and the lens focal length, while the laser output, pulse duty ratio, and pulse frequency are each tested, are construed as the claimed “default set value”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takada et al. (US-20120103951-A1) teach using images to determine whether a cut shape is defective and then controlling a laser processing machine based on determination that a defect is present.
Lim et al. (US-20200189027-A1) teach laser cutting a dieboard as well as testing and adjusting a focal position based on images collected.
Izumi et al. (US-20200301403-A1) teach a learning process for improving the state of a cut as a result of state observations gathered during laser processing.
Mienhardt et al. (EP-2169491-A1) teach regulating the laser parameters based on statistical analysis.
Kamiyama et al. (WO-2015016254-A1) teach using a processing condition database to adjust a processing state in laser processing.
Lee et al. (KR-20170080545-A) teach adjusting the wavelength to improve the quality of a cut.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        8/17/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761